Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-7, 12-14, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by "Technical Report of the Joint Ad Hoc Group for Digital Representations of Light/Sound Fields for lmmersive Media Applications," International Organisation for Standardisation, ISO/IEC JTC1/SC29/WG11N16352, June 2016, Geneva, Switzerland, 79 pages, [Online] [Retrieved on October 17, 2019] Retrieved from the lnternet <URL:https://mpeg.chiariglione.org/sites/default/files/files/standards/parts/docs/w16352_2016-06-03_Report_JAhG_light-sound_fields.pdf> (hereinafter ISO).

a light field recording assembly configured to record one or more types of energy representing a sporting event at a sporting arena (page 10, Section 3.2 for the cameras/sensors are positioned around an enclosed or partially enclosed scene that is captured. Multiple sensors are positioned to capture multiple views of the live event with page 10, last two paragraphs for a 360° sensor captures scenes/sounds of the existing environment or context (capturing multiple types of energy from sensors to give the user an immersive experience). A simple example of this use case is the extraction of a single view selected by the user via a mouse or joystick connected to a display or by motion detected in a motion sensing head mounted display, the particular view/sound selected by the user is provided from the perspective that the user is at the center of the content with the ability to "look out" or listen to the surrounding environment also page 62 last paragraph for presenting 3D objects with the correct depth, a pseudoscopic-to orthoscopic conversion is required which can be achieved either optically or by digital signal processing. In practice, it means that there is always a need to do some signal processing on light fields before they are actually rendered);

and a network interface configured to transmit the holographic content livestream to one or more LF display systems via a network (page 11 first paragraph for the final match of the World Cup is on tonight [transmitting live content to a display therefore needing a network interface). Fred has invited a bunch of his friends to his place to watch the game in his new media room. The picture is stunning and gives a sense of being there through its immersive 3D display and surround sound system with page 12 first paragraph for Time of flight cameras capture the movement and positions of the surgeon's hands permitting transmission of the commands that result in the precise execution of the movements required to be performed by the surgical robot. The surgeon views the surgical field either by a super multiview display or holographic display [streaming events to holographic displays]).

Regarding Claim 2, ISO discloses the network is any of: a cable system network; an IP-based network; and a satellite network (page 9, second paragraph for consistent despite varying network conditions, e.g. increased congestion or latency. This use case is similar to the traditional broadcast scenario including both broadcast over a managed (closed) network with relatively stable network conditions, or broadcast over a network that is more prone to latency or loss (e.g. wireless and mobile networks) for streaming applications [IP based network) with (page 11 first paragraph for the final 

Regarding Claim 3, ISO discloses the processing engine is configured to add additional content to the holographic content livestream (page 13, first paragraph It is accepted that the both naturally acquired and synthetic computer generated content will be considered with page 23 first paragraph for MPEG Audio standards have typically addressed the use case of a listener enjoying audio content, where content may be played from storage or streamed from a communications or broadcast channel. Often the audio will be a component of audio/visual content. While the user may be seated at home or walking down the street while consuming content, the user is a largely a passive consumer and the audio content [adding audio content to the streaming broadcast channel] with page 64, last two paragraphs for enables a holographic viewing experience where one can consciously, at his/her own will, refocus his/her eyes on foreground or background objects, without changing system parameters).

Regarding Claim 4, ISO discloses the additional content is audio content, the audio content presented simultaneously to the holographic content livestream by a LF display system (page 64 last paragraph for holographic eye accommodation" typically requires the projection of thousands of Elemental Images in many different directions [holographic content], and bandwidth limitations often prevent the transmission of all these images. Consequently, only a dozen (or maximally hundreds) of directional Elemental Images are transmitted, and all other images of the set of thousands are synthesized following DIBR methods, very close to those already presented in the Light Field subsections with page 15, second paragraph for final presentation system very likely including visual and audio 

Regarding Claim 5, ISO discloses the audio content is any of: an announcer; a music track; a jingle, a sound effect, or a translation (page 15, second paragraph for final presentation system very likely including visual and audio components will not only determine the user experience but also the technical solutions and requirements for the previous modules. Along with the evolution on the sensors, also the presentation systems, notably displays, have been evolving significantly recently, e.g. autostereoscopic, light field and head mounted displays. Naturally, if a light field display is available, it will only be possible to take full benefit of it if light field data is available and page 24, Section 4.2.4 for Sound field representations remove this assumption and permit capture and playback of a full audio sound field as the user's ears would experience in the real world [sound effects]).

Regarding Claim 6, ISO discloses the additional content is presented simultaneously to the holographic content livestream by a LF display system (page 15, first paragraph for It should be also possible to locally enrich the overall scene with additional natural and synthetic content, more likely synthetic data like overlays [simultaneous presentation of additional data]. If locally available already decoded, this content should be added at the Rendered; however, if locally available still coded, it should be inserted first at the Decoder with page 10, last paragraph for using multiple sensors are positioned to capture multiple views of the live event. The cameras may be fixed as in the perimeter of a 

Regarding Claim 7, ISO discloses the additional holographic content is any of: an overlay for a sporting area in the sporting area; an informational overlay; and an augmentation of holographic content included in the holographic content livestream (page 15, first paragraph for it should be also possible to locally enrich the overall scene with additional natural and synthetic content [augmenting the content], more likely synthetic data like overlays. If locally available already decoded, this content should be added at the Rendered).

Regarding Claim 12, ISO discloses the processing engine comprises an encoder to encode the holographic content livestream to an encoded holographic content livestream (page 64 last two paragraphs for enables a holographic viewing experience [holographic content] where one can consciously, at his/her own will, re-focus his eyes on foreground or background objects, without changing system parameters), and the encoded holographic content livestream is transmitted via the network interface (page 64, last paragraph for holographic eye accommodation" typically requires the projection of thousands of Elemental Images in many different directions, and bandwidth limitations often prevent the transmission of all these images. Consequently, only a dozen or maximally hundreds of directional Elemental Images are transmitted [network interface means] and all other images of the set of thousands are synthesized following DIBR methods, very close to those already presented in the Light Field subsections also page 74, section 11.6 for raw information goes through a preprocessing stage to create the mastered multi view, depth and metadata. The mastered content is encoded and prepared for distribution and sent to a display for further display specific rendering and display).



Regarding Claim 14, ISO discloses the encoder encodes the encoded holographic livestream in approximately real time (page 75 last paragraph for a light field display interactive real time processing use case. In interactive real time processing case light field data is prepared with a specific display in mind, however unlike the post-processing case the data being sent to the display is further processed with the interaction commands and the rendered/encoded data is sent to the display in a compressed format. The compressed light field data can be either partially decoded before the display and finish decoding in the display or sent directly to the display and get fully decoded at the display).

Regarding Claim 18, ISO discloses the network interface transmits the holographic content livestream to a local holographic content distribution hub (page 7 4 first paragraph case light field data is prepared for use by multiple displays [distributed to multiple displays], therefore when the data reaches a specific display a further display specific rendering is required this raw information goes through a preprocessing stage to create the mastered multi view, depth and metadata. The mastered content is encoded and prepared for distribution and sent to a display for further display specific rendering and display and figure 67 for showing the sports field with depth perception to the 30 display and page 23 first paragraph for MPEG Audio standards have typically addressed the use case of a listener enjoying audio content, where content may be played from storage [storage hub for content streaming] or streamed from a communications or broadcast channel. Often the audio will be a component of 

Regarding Claim 19, ISO discloses the local holographic content distribution hub adds additional content to holographic content livestream (page 24, Section 4.2.4 and 4.2.5 for sound field representations remove this assumption and permit capture and playback of a full audio sound field [adding audio content to the livestream] as the user's ears would experience in the real world [sound effects] and Sound Field Capture and Recording: To capture and record the sound field [additional audio content to the light field] with the highest possible fidelity also page 76 and figure 70 for having a storage database for the sensor data for allowing the user to interact with the region of interest for the light field data).

Regarding Claim 20, ISO discloses the additional content includes any of: local content; local advertisements; holographic content; audio content; video content; and tactile content (page 24, Section 4.2.4 and 4.2.5 for sound field representations remove this assumption and permit capture and .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over ISO as applied above and further in view of (US 2015/0142536 A1) (hereinafter Eldon).
Regarding Claim 8, ISO discloses the LF sports content network system as shown above. ISO fails to explicitly disclose the additional content is an advertisement, the advertisement presented simultaneously to the holographic content livestream. Eldon is in the field of holographic images in a program service (abstract) and teaches the additional content is an advertisement, the advertisement presented simultaneously to the holographic content livestream (paragraph 29 for the product may be featured in a movie, television program, in a "product placement' manner. In connection with displaying the product, the receiver 108 may output a signal containing a prompt or popup [simultaneous display on the live stream movie] that may be selected by the user to trigger the display of a holographic 

Regarding Claim 9, modified ISO discloses the LF sports content network system as shown above. ISO fails to explicitly disclose the advertisement includes any of: holographic content; video content; tactile content. Eldon teaches the advertisement includes any of: holographic content; video content; tactile content (paragraph 29 for the product may be featured in a movie, television program, in a "product placement' manner. In connection with displaying the product, the receiver 108 may output a signal containing a prompt or popup [simultaneous display on the live stream movie] that may be selected by the user to trigger the display of a holographic advertisement [displaying holographic advertisement content]). It would have been obvious to one of ordinary skill in the art at the time of the invention to modify ISO with the teaching of Eldon for the purpose of allowing operations executed by the receiver continue to a receive program service transmission and to display channels in association with the received transmission (Eldon, paragraph 29).

Regarding Claim 10, modified ISO discloses the LF sports content network system as shown above. ISO fails to explicitly disclose the advertisement presented by the LF display system is based on any of: a location of the LF display system; the sporting arena; a sponsor of the sporting event; a configuration of the LF display system; a transaction fee provided by the LF display system to the LF sports content network system for the holographic content live stream; a type of the sporting event represented the holographic content livestream; a time of day that the holographic content livestream is presented; and a player, a team, a participant, a contestant, a contender, or a coach participating in the .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over ISO as applied above and further in view of (US 2014/0282008 A1) (hereinafter Philips).
Regarding Claim 11, modified ISO discloses the LF sports content network system as shown above. ISO fails to explicitly disclose the additional content is tactile content. Phillips has an interactive holographic display system includes a holographic generation module configured to display a holographically rendered anatomical image (abstract) and teaches the additional content is tactile .

Claims 15 are rejected under 35 U.S.C. 103 as being unpatentable over ISO as applied above and further in view of (US 2015/0271541 A1), (hereinafter Time).
Regarding Claim 15, ISO discloses the encoder employs a codec to encode the holographic content livestream (page 39, fourth paragraph for This codec is known as 3DHEVC. It enables the generation of additional views from a small number of transmitted views, supporting glasses free/autostereoscopic 3D display applications with dozens of output views from only a handful of input camera feed and figure 29 for having an encoder and a decoder), and a decoder employing the proprietary codec decodes the encoded holographic content livestream (page 68, Section 10.3 second paragraph for All compression techniques rely on exploiting redundancies over the data set, and in JPEG/MPEG codecs (see Table 2), streaming conditions even impose some serialization and neighborhood constraints in exploiting these redundancies with page 45 and Table 2 for determining if proprietary coding formats are available for the light field).
.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over ISO as applied above and further in view of (WO 2006/058412 A1) (hereinafter lsee). 
Regarding Claim 16, modified ISO discloses the LF sports content network system as shown above. ISO fails to explicitly disclose the holographic content livestream is a first data format, and the encoded holographic content livestream is a second data format. lsee has method for streaming vector images to wireless devices (abstract) and teaches the holographic content livestream is a first data format (paragraph 81 for server-side implementation of vector image streaming [vector energy data streaming], in accordance with a preferred embodiment of the present invention with paragraph 31 for pre-processing a vector image, including a vector image processor that pre-processes vector image data, the vector image data including a list of descriptions of global vector objects that can be rasterized for 

Regarding Claim 17, modified ISO discloses the LF sports content network system as shown above. ISO fails to explicitly disclose the first data format is a rasterized data format, and the second data format is a vectorized data format. lsee has method for streaming vector images to wireless devices (abstract) and teaches the first data format is a rasterized data format (paragraph 78 for s with streaming of raster images (raster streaming energy], either server-side or client-side processing, or hybrid server-side and client-side processing may be 'implemented For server-side processing, a normalized region of interest, also referred to as a portion, within the unit square is requested at a specified pixel resolution paragraph 28 for then rasterizing (a data format] the requested portion of the vector image [a different data format] to generate a raster image portion, and transmitting the raster image portion, else transmitting the clipped vector primitives), and the second data format is a vectorized data format (paragraph 81 for server-side implementation of vector image streaming [vector energy data streaming], in accordance with a preferred embodiment of the present invention with paragraph 31 for pre-processing a vector image, including a vector image processor that pre-processes .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 10,981,046 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both are claiming similar invention relating to at least a light field (LF) sports content network system comprising: a light field recording assembly configured to record one or more types of energy representing a sporting event at a sporting arena; a processing engine configured to convert the recorded energy into a holographic content livestream representing the sporting event; and a network interface configured to transmit the holographic content livestream to one or more LF display systems via a network.

Filing of New or Amended Claims
The examiner has the initial burden of presenting evidence or reasoning to explain why persons skilled in the art would not recognize in the original disclosure a description of the invention defined by the claims. See Wertheim, 541 F.2d at 263, 191 USPQ at 97 (“[T]he PTO has the initial burden of presenting evidence or reasons why persons skilled in the art would not recognize in the disclosure a description of the invention defined by the claims.”). However, when filing an amendment an applicant should show support in the original disclosure for new or amended claims. See MPEP § 714.02 and § 2163.06 (“Applicant should specifically point out the support for any amendments made to the disclosure.”). Please see MPEP 2163 (II) 3. (b)

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SENG H LIM whose telephone number is (571)270-3301. The examiner can normally be reached Monday-Friday (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on (571) 272-7673. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Seng H Lim/Primary Examiner, Art Unit 3715